Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146206                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  IF PROPERTIES, L.L.C., IMPRESS                                                                                       Justices
  PACKAGING, INC., and ROBERT W.
  JOHNSON,
            Plaintiffs-Appellants,
  v                                                                  SC: 146206
                                                                     COA: 307554
                                                                     Muskegon CC: 11-048004-CK
  MACATAWA BANK CORPORATION and
  MACATAWA BANK,
         Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 9, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           s0224
                                                                                Clerk